Citation Nr: 0731049	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gastrointestinal bleeding; and if so, whether the reopened 
claim should be granted.  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that continued a 10 percent rating for 
hypertension and determined that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for gastrointestinal bleeding.  The Board 
remanded the claim in June 2006 for additional development.

The issue of entitlement to service connection for 
gastrointestinal bleeding is reopened, however additional 
development is needed prior to a decision on the merits.  
Thus, that issue is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Entitlement to service connection for gastrointestinal 
bleeding was denied in a March 1979 rating decision.  The 
veteran did not appeal that decision, thus, it became a final 
rating decision.  

2.  Evidence received since the March 1979 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for gastrointestinal 
bleeding, is not cumulative and redundant, and by itself or 
in connection with the evidence previously of record, raises 
a reasonable possibility of substantiating the claim.

3.  The veteran has a history of diastolic pressure of 100 or 
more and continuous medication is required for control of his 
hypertension; but the competent and probative medical 
evidence does not show diastolic pressures predominantly 110 
or more or systolic blood pressures predominantly 200 or 
more.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a gastrointestinal 
condition has been received, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.104, Diagnostic Code (DC) 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002 and June 
2006; a rating decision in January 2003; a statement of the 
case in September 2003; and a supplemental statement of the 
case in February 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in April 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for an increased rating for 
hypertension.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

With respect to the issue on appeal of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for gastrointestinal 
bleeding, the Board finds that VA has substantially satisfied 
the duties to notify and assist.  In view of the disposition 
of the matter on appeal herein, no useful purpose would be 
served by further discussion or analysis of the VA's duties 
to notify and assist in this case.  Thus, the Board finds 
that further discussion of the duties to notify and assist on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for gastrointestinal bleeding is not warranted.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Gastrointestinal disorder

The veteran seeks entitlement to service connection for 
gastrointestinal bleeding.  Service connection for 
gastrointestinal bleeding was previously denied by the RO in 
March 1979.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104, 20.1103.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302.  The appellant did not appeal the March 1979 
decision and thus, the decision became final. 

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Evidence is considered new if 
it was not previously submitted to agency decisionmakers.  38 
C.F.R. § 3.156(a); Struck v. Brown, 9 Vet. App. 145 (1996); 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Cox v. Brown, 5 
Vet. App. 95 (1993).  Material evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim.  Moray v. Brown, 5 Vet. App. 211 (1993).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Evidence considered at the time of the March 1979 rating 
decision consisted of service medical records and the report 
of a January 1979 VA examination.  Service medical records 
show that in July 1978 the veteran was hospitalized for an 
upper gastrointestinal (UGI) bleed with presumed peptic ulcer 
disease.  The January 1979 examination report shows that no 
stomach condition was found.  After review of the above 
evidence, in a March 1979 rating decision, the RO denied the 
claim for entitlement to service connection for 
gastrointestinal bleeding as it was not found on last 
examination.

The evidence received into the record since the March 1979 
decision includes statements from the veteran and VA 
outpatient treatment records for the period from May 1999 to 
August 2006.    

The VA outpatient treatment records show that the veteran was 
hospitalized in May 1999 for an UGI bleed.  Peptic ulcer 
disease was a likely source of the bleeding.  The history 
noted a similar episode in the distant past.  An active 
problem list in more recent records includes "Hemorrhage of 
Gastrointestinal Tract" which was added in May 2002 by a VA 
physician.  A list of medications indicates that the veteran 
has been prescribed medication that reduces stomach acid to 
take every day for his stomach.  This clinical evidence when 
viewed with the evidence previously of record constitutes new 
and material evidence as defined by the regulation.  
38 C.F.R. § 3.156(a).  It was not previously submitted to 
agency decisionmakers, and it relates to an unestablished 
fact necessary to substantiate the claim.  In connection with 
the evidence previously of record, the new evidence does 
raise a reasonable possibility of substantiating the claim.  
As such, the new evidence is also material to the issue 
before the Board.  Accordingly, the claim for entitlement to 
service connection for gastrointestinal bleeding is reopened.  
38 U.S.C.A. § 5108.

To that extent only, the claim is allowed.  The issue of 
entitlement to service connection for gastrointestinal 
bleeding will be addressed in the remand attached to this 
decision.  38 U.S.C.A. § 5108.

Hypertension

The veteran contends that his hypertension is worse than 
currently evaluated and a higher disability rating should be 
warranted.

Disability evaluations are based upon schedular requirements 
that reflect the average impairment of earning capacity 
occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  
Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule) and 
separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2007).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will evaluate the evidence to determine 
whether an increased rating is warranted for the veteran's 
present level of disability.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3.

A 10 percent disability rating for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) is 
warranted when the diastolic pressure is predominantly 100 or 
more, or; the systolic pressure is predominantly 160 or more, 
or; as a minimum rating with a history of diastolic pressure 
predominantly 100 or more with continuous medication required 
for control.  A 20 percent rating is warranted when the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 120 
or more.  A 60 percent rating is warranted where diastolic 
pressure is 130 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  38 C.F.R. § 4.101, 
DC 7101, Note 1 (2007).

For the purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90.  38 C.F.R. § 
4.104, DC 7101 (2007).

Upon careful review of all the evidence of this case, the 
Board finds that entitlement to a rating in excess of 10 
percent for hypertension is not established.  

In a March 1979 rating decision, the RO granted service 
connection for hypertension and assigned a 10 percent rating.  
Service medical records showed the veteran had a headache due 
to high blood pressure with elevated blood pressure readings.  
At a January 1979 VA examination, three blood pressure 
readings of 140/100 were shown and hypertension, not treated, 
was diagnosed.   

The veteran's claim was received in October 2002.  At a 
December 2002 VA examination, three blood pressure readings 
showed a systolic pressure of less than 200 and diastolic 
pressure of 100 or below.  The diagnosis was arterial 
hypertension, under treatment.  A chest X-ray in November 
2003 revealed the heart was adequate in size and 
configuration.  

VA treatment records in the claims file from May 1999 to 
August 2006 finds that the veteran's blood pressure readings 
were predominantly less than 200 for systolic pressure and 
less than 110 for diastolic pressure.  There were only two 
occasions when the veteran's systolic pressure was greater 
than 200 and one occasion when his diastolic pressure was 
greater than 110.  These isolated readings do not warrant a 
rating greater than 10 percent.  The treatment records reveal 
two incidents of both uncontrolled hypertension and 
hypoglycemia in November 2003 and January 2004.  However, 
blood pressure readings even at those times were less than 
the criteria needed for an increased rating.   

At a July 2006 VA examination, the three blood pressure 
readings recorded were less than 110 for diastolic pressure 
and less than 200 for systolic pressure.  A chest X-ray 
revealed a normal cardiomediastinal silhouette.  The 
diagnosis was essential hypertension, controlled.  

The medical evidence of record shows that the veteran has a 
history of diastolic pressure of 100 or more and continuous 
medication has been required for the control of his 
hypertension.  But, the medical evidence fails to show that 
the manifestations warrant a higher rating of 20 percent for 
hypertension.  The Board has carefully reviewed the clinical 
records, which contain multiple blood pressure readings.  But 
the next higher rating does not just require a few readings 
which show a diastolic pressure of 110 or more or a systolic 
pressure of 200 or more.  Rather, the readings must be 
predominantly 110 or more for the diastolic pressure, or 
predominantly 200 or more for the systolic pressure.  
Generally, these records show that the veteran's blood 
pressure is well controlled by prescribed medications.  These 
records predominantly show blood pressure readings less than 
200 for systolic pressure and less than 110 for diastolic 
pressure.  The record fails to establish that the 
requirements for a 20 percent rating have been met.

Consequently, based upon a full review of the record, the 
Board finds that a rating greater than 10 percent is not 
warranted for hypertension.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  Thus, the claim is denied.  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for 
gastrointestinal bleeding is reopened; the appeal is granted 
to this extent only.

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.


REMAND

As discussed in the above decision, the Board has determined 
that new and material evidence has been presented to reopen 
the veteran's claim for service connection for 
gastrointestinal bleeding.  

The veteran contends that his current condition is the 
continuation of a gastrointestinal condition that first 
manifested in service.  The Board finds that based on the 
clinical evidence discussed above, a medical examination and 
opinion based on a complete review of the claims folder is 
needed to determine the nature and etiology of any current 
gastrointestinal disorder.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
gastrointestinal examination to 
determine the nature and etiology of 
any gastrointestinal disability present 
to include peptic ulcer disease or 
gastrointestinal bleeding.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must 
indicate that the review was 
accomplished.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that any current 
gastrointestinal disorder found 
initially manifested during the 
veteran's period of service or is 
otherwise related thereto or to his 
inservice gastrointestinal bleeding.

2.  Then, readjudicate the issue on 
appeal.  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case and 
allow the appropriate period of time 
for response.  Thereafter, return the 
case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


